     Case 2:18-cv-01072-MCE-AC Document 87 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KAMLESH BANGA,                                   No. 2:18-cv-01072 MCE AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    AMERIPRISE AUTO & HOME
      INSURANCE AGENCY, INC., et al.,
15
                         Defendants.
16

17

18          Plaintiff is proceeding pro se, and the action was accordingly referred to the undersigned

19   by Local Rule 302(c)(21). Plaintiff filed an amended motion to compel that is improperly noticed

20   to be heard only six days from the date of filing. ECF No. 78. Defendants filed an ex parte

21   application to strike the motion as improperly noticed and out of compliance with the local rules.

22   ECF No. 86.

23          Local Rule 251(b) establishes requirements for any party bringing a discovery motion

24   pursuant to Federal Rules of Civil Procedure 26 through 37. These requirements include that the

25   parties meet and confer and file a joint discovery statement. Here, no joint discovery statement

26   has been filed; defendants assert that plaintiff has not worked with them to complete a joint

27   statement. Additionally, there is no indication that the parties have met and conferred regarding

28   the instant dispute. Because plaintiff, the moving party, did not satisfy Local Rule 251(b)’s meet
                                                       1
     Case 2:18-cv-01072-MCE-AC Document 87 Filed 12/14/20 Page 2 of 2


 1   and confer requirement and the joint discovery statement requirement, the motion to compel
 2   discovery will be denied without prejudice and vacated from the calendar.
 3          Defendant’s motion (ECF No. 86) is GRANTED and plaintiff’s motion to compel (ECF
 4   No. 78) is DENIED without prejudice and VACATED from the court calendar.
 5          IT IS SO ORDERED.
 6   DATED: December 14, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
